Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 1 of 22

Drug Saf 2011; 34 (10): 799-820

REVIEW ARTICLE 0114-89 16/1 1/0010-0799/$49,95/0

© 2011 Adis Data Information BV. All rights reserved,

 

Is the Large Simple Trial Design Used
for Comparative, Post-Approval
Safety Research?

A Review of a Clinical Trials Registry and the Published Literature

Robert F. Reynolds,” Joanna A. Lem,' Nicolle M. Gatto’ and Sybil M. Eng?

1 Department of Epidemiology, Pfizer, Inc., New York, NY, USA
Department of Epidemiology, Tulane University School of Public Health and Tropical Medicine,
New Orleans, LA, USA

3 Global Health Insights, LLC, Montclair, NJ, USA

 

 

Contents
FAN 5) £0 (3 a 799
1. Data Sources and Search SHOteGy oe terete erent eens 802
1.1 Identifying Large Simple Trials (LSTS). 0. et eet teens 802
1.2 Identifying Studies with a Primary Safety Endpoint... eee eee eas 802
2, Systematic Literature Search 0... en etter eee nen etna 802
2.1 PubMed Search Strategy... cee ee renee eee e enter nee eee nen 802
2.2 ClinicalTrials.gov Search Strategy 0... ee eee teen eee tn eee n ener ees 803
3. Criteria for Evaluating Abstract Summaries and Published Papers .... 0... cece ee eee 803
3.1 Stage 1: Selecting Abstracts and Clinicaltrials.gov Summaries for Full Paper Review ......... 803
SALT Inclusion Criterid ence tenet eee e center ete enes 803
8.1.2 Exclusion Criteria... et ent neta et ttre 803
3.2 Stage 2: Selecting Published Papers for Inclusion in Safety LST Analysis... 0.0.00... ee 803
3.2.1 Inclusion Criteria... eee eet etna ene t eens 804
4. LSTs with a Primary Safety ENGDOINT 0. tee een eet teen eee a en teenne 804
5. Comparison of Design Characteristics Of TRE LSTS. ok. eee teen ett ae 806
6. Results and Conclusions of the Completed LSTs o0...ce ert e tebe een en enna 806
7. CONCIUSIONS. 0. etn e dee eee ete net ent ett en eae 816
Abstract Post-approval, observational drug safety studies face well known difficulties

in controlling for confounding, particularly confounding by indication for
drug use. A study design that addresses confounding by indication is the large
simple trial (LST). LSTs are characterized by large sample sizes, often in the
thousands; broad entry criteria consistent with the approved medication label;
randomization based on equipoise, i.e. neither physician nor patient believes
that one treatment option is superior; minimal, streamlined data collection
requirements; objectively-measured endpoints (e.g. death, hospitalization);
and follow-up that minimizes interventions or interference with normal
clinical practice. In theory then, the LST is a preferred study design for
drug and vaccine safety research because it controls for biases inherent to

PX187-0001

 
800

Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 2 of 22

Reynolds et al.

 

observational research while still providing results that are generalizable to
‘real-world’ use.

To evaluate whether LSTs are used for comparative safety evaluation and
if the design is, in fact, advantageous compared with other designs, we con-
ducted a review of the published literature (1949 through 31 December 2010)
and the ClinicalTrials.gov registry (2000 through 31 December 2010). Thir-
teen ongoing or completed safety LSTs were identified. The design has rarely
been used in comparative drug safety research, which is due to the opera-
tional, financial and scientific hurdles of implementing the design. The studies
that have been completed addressed important clinical questions and, in some
cases, led to re-evaluation of medical practice. We conclude the design has
demonstrated utility for comparative safety research of medicines and vac-
cines if the necessary scientific and operational conditions for its use are met.

 

Observational designs and methods are impor-
tant for evaluating the safety of medicines post-
approval. They may be the only means to study
large populations under routine clinical conditions
or to evaluate a medicine’s association with rare
events or long-latency outcomes. As such, the use
of epidemiological designs and methods to assess
the safety of a new medicine after it enters the
market is a logical complement to pre-approval
safety data collected from randomized controlled
trials (RCTs). In the past 10 years, requirements for
epidemiological studies as a condition of regulatory
approval for new medicines have increased.!!) It is
now generally recognized that an evaluation of a
drug’s overall safety profile is strengthened by data
on its use among real-world populations.?-7!

However, despite these advances, the role of
findings from observational studies for regulatory
and clinical decision-making is frequently con-
tested. An important reason is that epidemio-
logical studies of medication exposures and their
effects have difficulty measuring and controlling
for confounding by indication for drug use (and/
or severity of disease).!2!° As with any form of
confounding, an investigator can, in theory, con-
trol for confounding by indication if its causes
or their surrogates can be identified and reliably
‘measured. In practice this is not easily done.
Concerns about uncontrolled confounding by
indication are central to debates about the inter-
pretation of observational study findings and
have complicated the assessment of many poten-
tial medicine-adverse outcome associations.!!!-2]

© 2011 Adis Data Information BV, All rights reserved.

Nonetheless, the options for investigating real-
world safety, or the safety of a medicine as it is
actually prescribed by physicians and used by
patients once on the market, are limited.!7! Post-
approval phase IV RCTs are ethically and logis-
tically difficult to conduct, are not appropriate
for addressing many safety issues (e.g. rare or
longer-term outcomes) and are unlikely to provide
information on the safety of medicines in real-world
populations. Thus, studies that are observational
and follow patients with minimal interference are
often the only means by which to answer clini-
cally meaningful questions about a marketed
medicine’s safety and to study patients in settings
that generalize to real-world medicine use.

The ideal design for a post-approval safety
study is one that minimizes the potential for bias
yet is still relevant to real-world clinical practice.
A design that, in principle, merges the ideal
characteristics of the RCT (randomization) with
those of an observational epidemiology study
(follow-up with minimal intervention) is the large
simple trial (LST).?4?61 LSTs are characterized
by large sample sizes, often in the thousands;
broad entry criteria consistent with the approved
medication label; randomization based on equi-
poise, i.c. neither physician or patient believes
that one treatment option is superior; minimal
data requirements such as a questionnaire or case
report form usually collecting data in only a few
pages with questions limited to key variables that
are typically collected at routine clinical care vis-
its; objectively-measured endpoints (e.g. death,

Drug Saf 2011; 34 (10)

PX187-0002

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 3 of 22

Large Simple Trials in Post-Approval Safety Research

801

 

hospitalization); follow-up that minimizes inter-
ventions or interference with normal clinical prac-
tice; follow-up of all patients regardless of whether
they discontinue randomized medication; and
intent-to-treat (ITT) analysis examining the en-
tire population of randomized subjects according
to the treatment group to which they were initially
randomized.

Although the LST design shares a key design
component, randomization, with an RCT, it is
distinguished by its intent to minimize inter-
ference with usual medical care. Notably, since
both designs employ randomization to allocate
patients to treatment groups they are defined as
interventional! studies. In the RCT, the intent is
restriction and control to create experimental
conditions at baseline and over. the course of the
study. In contrast, in the LST the intent is to create
balance of baseline characteristics but to then follow
patient outcomes using observational methods.
Practically, this means that endpoint definition,
physician and patient recruitment, drug delivery,
data collection, allowance for treatment dis-
continuation, concomitant drug use, and patient
and site monitoring in an LST are operationally
different from that of an RCT. Table I highlights
the key aspects that differentiate these designs.

Calls for the use of the LST design have, until
recently, primarily focused on the need for studies
of clinically important therapeutic or preventative
effects of interventions to inform clinical and
health policy decisions.2°?7] LSTs have been em-
ployed to study a range of real-world benefits,
from interventions for the treatment and preven-
tion of cardiovascular outcomes!?8-32] to a com-
parison of antiretroviral treatment strategies for
HIV-positive patients.?4] In the 1990s, two research
groups described its use for safety, each using a
single LST they had completed as a case study to
infer general lessons for future studies.543>! More
recently, because of its unique design character-
istics, the LST has been put forward in regulatory
guidance from the US FDA®®l and the Institute
of Medicine’s (IOM) Report on Drug Safety?!
as having the potential to further characterize a
drug’s post-approval safety profile. To evaluate
whether the design is in fact advantageous in
practice, we conducted a review of the published .
literature and the ClinicalTrials.gov registry. The
aim was to identify studies that used the design to
study safety outcomes and to determine if those
studies had successfully answered their original
hypotheses. The intent of our analyses was to
draw conclusions about the utility of the LST

Table |. Design characteristics of a large simple trial (LST) compared with those of a randomized controlled trial (RCT)

 

 

Design characteristic LST RCT
Randomization Yes Yes
Sample size Larger (thousands) Smaller (hundreds)

Inclusion criteria

Questionnaire/case report
form/interview

Endpoints
Required patient visits and procedures

Primary source of investigators or
enrolling physicians

Site monitoring

Patient followed after randomized
treatment discontinued

Primary analytic method

Broad (e.g. per approved drug label)

Minimal, brief

‘Hard’ endpoints (mortality, hospitalization or
life-threatening events)

Few, if any; follows normal practice schedule
and assessments

General practitioners/community-based

Minimal
Yes

ITT

Narrow (e.g. excludes patients with co-morbid
conditions, using multiple medications,
pregnant women, elderly)

Complex, lengthy
All

Yes, frequent; visits and tests far greater than
expected in clinical practice

Clinical research/academic centres

Frequent

No, or for limited duration post-discontinuation
(e.g. 30 days)
ITT

 

ITT =intent-to-treat.

© 2011 Adis Data Information BV. All rights reserved.

PX187-0003

Drug Saf 20171; 34 (10)

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 4 of 22

802

Reynolds et al.

 

design, and the conditions under which it is most
appropriate, for comparative safety research.

The specific objectives of this review were to
(i) identify all ongoing or completed LSTs with a
primary safety endpoint described in the public
domain; (ii) analyse and summarize the key de-
sign aspects and results of these studies, including
whether the study successfully addressed the ori-
ginal research question(s); and (iii) describe any
design characteristics that were noted by study
authors to complicate the conduct of the study
and interpretation of results.

1. Data Sources and Search Strategy

We conducted a systematic review of the pub-
lished medical literature using PubMed and the
ClinicalTrials.gov registry. The process used to
identify studies is described in the following sec-
tions (a more detailed description of the criteria
used is available in Appendix I, Supplemental
Digital Content 1, http://links.adisonline.com/DSZ/
A52). In addition to the systematic search of the
literature and ClinicalTrials.gov registry, we re-
viewed bibliographies of LST review articles and
book chapters, and conducted an informal survey
of international experts in drug safety. Many of
the responders to the informal survey are past or
current investigators of the safety LSTs identified
in this review (a list of the process and respondents is
available in Appendix II, online SDC 1).

1.1 Identifying Large Simple Trials (LSTs)

For the purpose of this review, we defined ‘LST’
as any randomized study with simplified study
procedures permitting comparative assessment of
medicines under real-world or routine clinical
conditions. Consistent with the focus on studies
of real-world, post-approval safety, we sought to
identify studies that principally used observa-
tional follow-up post-randomization, i.e. had few
requirements post-randomization that differed
from a physician’s prescribing practice or patient’s
usual care. Formally and colloquially, these
studies are referred to by many names, including
LSTs/studies, large simplified trials/studies, large
streamlined trials/studies, naturalistic trials/studies,

© 2011 Adis Data Information BV. All rights reserved.

practical clinical trials and pragmatic clinical
trials. Thus, our searches used such terms as
‘simple’, ‘simplified’, ‘streamline’, ‘pragmatic’,
‘practical’, ‘naturalistic’, ‘trial’, ‘study’ and ‘ran-
domization’ to capture any randomized study
with simplified procedures that allowed routine
care conditions. The prospective, randomized,
open-label, blinded endpoint evaluation (PROBE)
term was not included in the search string because
of its inconsistent use in the literature. Furthermore,
while many LSTs meet the criteria of a PROBE
design most PROBE studies are not LSTs.

1.2 Identifying Studies with a Primary
Safety Endpoint

The goal of this review was to identify whether
the LST design had been used for the primary
purpose of testing differences in safety outcomes,
Therefore, the review excluded simple trials in
which the primary hypothesis/endpoint was an
efficacy or effectiveness endpoint. We used search
terms such as ‘safety’ and ‘risk’ to limit the retrieved
studies to those that included a safety endpoint or
evaluated the comparative safety profile of the
health interventions being studied in the trial.
Clearly, randomized efficacy and effectiveness
studies collect data on safety, as required by reg-
ulations, and may include a secondary endpoint
of safety. However, in our review of abstracts and
published manuscripts we sought to distinguish
studies designed and powered to test a pre-specified
primary safety hypothesis from those that in-
cluded one or more secondary safety hypotheses
or no specified safety hypothesis.

2. Systematic Literature Search
2,1 PubMed Search Strategy

PubMed is a service of the US National
Library of Medicine that includes over 20 million
citations from MEDLINE, life science journals
and online books. We searched this database,
including all citations posted through 31 December
2010. RCTs, drug toxicity and adverse events
were searched as MESH terms and subhead-
ings (where relevant). Terms specific to LSTs were
included using the “TW” search field tag, which

Drug Saf 2011; 34 (10)

PX187-0004

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 5 of 22

Large Simple Trials in Post-Approval Safety Research

803

 

searches the entire record including the article title,
abstract and all indexing terms associated with the
article. The search string was as follows: (Ran-
domized Controlled Trial’ [Publication Type]) AND

(drug toxicity [MeSH] OR adverse effects [MeSH]).

AND (‘large scale’ [TW] OR simple [TW] OR sim-

plistic [TW] OR pragmatic [TW] OR practical [TW]
OR streamline [TW] OR naturalistic [TW]).

2,2 Clinicaltrials.gov Search Strategy

ClinicalTrials.gov (www.ClinicalTrials.gov) is
a registry of federally and privately supported
clinical trials conducted in the US and around the
world. Clinical trials in this registry are defined
broadly as any research study in human volun-

teers to answer specific health questions; thus, the ,
registry includes interventional and observational

studies. The first version of the system was pub-
licly available in February 2000.2*! Organizations
that sponsor and implement clinical studies are

responsible for submitting accurate and timely.

information about their studies to ClinicalTnials.
gov, which is then reviewed by the National Library
of Medicine (NLM). The database is updated
daily. At the time of the registry search, Clin-
icalTrials.gov contained more than 100000 trials
sponsored by the National Institutes of Health,
other federal agencies, and private industry.
Studies listed in the database were conducted in
all 50 states of the US and 174 countries.

We searched the ClinicalTrials.gov registry,
including all studies posted February 2000 through
31 December 2010. The registry was searched in a
similar fashion to the medical literature, albeit with
variations because of its specific search require-
ments. The search string was as follows: (‘simple’
OR ‘simplified’ OR ‘streamline’ OR ‘pragmatic’
OR ‘practical’ OR ‘naturalistic’?) AND ‘random-
ized’ AND ‘safety study’. In addition, the search
was restricted to ‘Interventional Studies’ and
‘Phase IV’ using the registry selection options.

3. Criteria for Evaluating Abstract
Summaries and Published Papers

After conducting the searches, identification
of studies for inclusion in the safety LST analysis

© 2011 Adis Data Information BV. All rights reserved.

was conducted in two stages. Each stage had
specific inclusion and exclusion criteria. In Stage
1, abstracts and summaries were reviewed and
studies were identified for full paper review. In
Stage 2, full papers were reviewed and studies
were identified for inclusion in the analysis.

3.1 Stage 1: Selecting Abstracts and
Clinicaltrials. gov Summaries for Full
Paper Review

Each abstract and study summary was reviewed
independently by two co-authors. The study was
included in Stage 2 if at least one reviewer identi-
fied the abstract or study summary as meeting the
specified inclusion/exclusion criteria or if there was
insufficient information to evaluate the abstract or
study summary. The inclusion and exclusion cri-
teria are described in Appendix I (online SDC 1)
and summarized below.

3.1.1 Inclusion Criteria

1. Investigators describe a specific primary safety
endpoint, set of safety endpoints or a composite
safety or risk score.

2. Study randomizes patients to a specific health
intervention (treatment, vaccine, device, treatment
strategy) or an appropriate usual-care comparison
group.

3. Phase IV study.

4, Conducted at more than one site and includes
at least 100 patients.

3.1.2 Exclusion Criteria

1. Studies comparing the (general) adverse event
profiles of two or more interventions without a
specific endpoint of interest.

2. Studies whose primary endpoint is a Quality
of Life or general well-being measure.

3. Health education, surgical procedure or dosing
studies.

4, Phase I-III studies.

5. Pilots, feasibility assessments, or secondary
analyses and extension studies of RCTs.

3.2 Stage 2: Selecting Published Papers for
Inclusion in Safety LST Analysis

In Stage 2 of the review, the published articles
for the abstracts and summaries identified in

Drug Saf 2011; 34 (10)

PX187-0005

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 6 of 22

804

Reynolds et al.

 

Stage 1 were reviewed independently by two co-
authors. If both reviewers identified the study as
meeting the specified inclusion/exclusion criteria,
the study was included in the analysis. If only one
author identified the study as meeting the speci-
fied inclusion/exclusion criteria, the authors dis-
cussed the study to reach consensus.

We first verified that the study met the inclu-
sion and exclusion criteria set in Stage 1. If so, we
reviewed the publication for evidence that the
investigators intended to design and conduct a
study reflective of real-world practice. Typically,
this would be accomplished by studying the in-
dicated population; using study procedures that
do not deviate from normal practice, or do so
minimally; and using observational follow-up
methods to assess outcomes. The inclusion cri-
teria are summarized below and are described in
detail in Appendix I (online SDC 1).

3.2.1 Inclusion Criteria

1. Eligibility per approved product label or
Summary of Product Characteristics so that pa-
tients reflect those seen in a typical practice setting.
2. Measurements and laboratory tests in the
study are generally considered standard clinical
practice for the treatment under evaluation
and/or for the comparison group.

3. Physician visits do not significantly exceed
those expected for the indicated population.

4, Data collected that are not directly related to
the outcome assessment are limited.

5. Outcome assessment is primarily dependent
on a combination of patient or physician report,
simple home or outpatient tests/measurements
that are consistent with standard practice and
home care, or physician and medical/hospital
records.

Each study document (published paper or
ClinicalTrials.gov summary) selected for inclu-
sion was then reviewed to extract the following
data: study name, year of publication or year
posted on ClinicalTrials.gov, study drug (generic
name), comparator, sample size and the verbatim
description of the primary endpoint(s). We then
extracted key design information for each study
to demonstrate the extent to which the study mim-
icked routine care and used observational follow-

© 201) Adis Data Information BV. All rights reserved.

up. For completeness, we also extracted in-
formation about whether the study performed
intent-to-treat (ITT) analysis and/or a time on
treatment (exposed person-time) analysis, and
summarized the study’s results, including risk
estimates and 95% confidence intervals (CIs)
when these were reported.

4. LSTs with a Primary Safety Endpoint

Thirteen LSTs with primary safety endpoints
were identified.29->7] Ten studies were discovered
by the systematic search of the published medical
literature (n= 7)[41-43,49-47,51.52] and the Clinical-
Trials.gov registry (n=4),!449.°0.53] with one study
identified in both searches,4?*4] two through
prior knowledge of the authors,??:4°! and one
through the survey of drug safety experts.4%

The stages of the review process for the
PubMed and ClinicalTrials.gov searches are de-
picted in figure 1.

The PubMed search of literature from 1949
through 2010 retrieved 1323 abstracts. Of these,
1258 were excluded and 65 were determined to
meet the criteria for full-paper review. The most
common reasons for excluding abstracts were
safety was not a primary endpoint in the study;
the abstract was selected because the search term
referred to something other than study design or
procedures; the study did not assess drug treat-
ment effects (e.g. numerous short-term, single
centre ‘simple’ surgical procedure studies); the
study was a phase I healthy subject study, phase
II dosing study or phase III extension study and
thus did not use approved, marketed medicines;
or the study design was not randomized. In ad-
dition, the search retrieved many abstracts de-
scribing phase [V RCT or LST designs where the
primary purpose of the study was to assess an
efficacy or effectiveness endpoint but where data
on the general safety profile were also collected.
Of the 65 full papers reviewed, 58 studies were
excluded because the study was a methodological
study (n=2); phase I-III study (n=5); RCT with
a primary efficacy endpoint (n=34); RCT exten-
sion follow-up study (n=4); LST with a primary
effectiveness endpoint (n=2); RCT with a pri-
mary safety endpoint (n=9); or LST evaluating

Drug Saf 2011; 34 (10)

PX187-0006

 
Case 3:16-md-02691-RS Document 1003-13

Large Simple Trials in Post-Approval Safety Research

Filed 11/05/19 Page 7 of 22

805

 

 

“PubMed literature
1949-2010

  

__ Numberof
| abstracts -
| reviewed _

 
    
 

  

758 exctuded

 

 

| Search of publicly available
____ Information on la
_ simpletnals

 
      
 
  
 
 

_ ClinicalTriais.gov
| registry search? _
| pooo-io

  

 

| Number of study _
summaries __

 

 

 

Fig. 1. Results of the medical literature and ClinicalTrials.gov registry search and review process.

safety profile without a specific endpoint (n=2).
Three excluded studies met some of the criteria
used to define a safety LST. Two studies were
LSTs and evaluated safety but did not specify a
primary endpoint.645°! The third study®4 eval-
uated a safety endpoint and followed patients
annually for 7 years but required extensive labo-
ratory, psychometric and neurological assessments
at baseline and subsequent visits and, thus, did not
study subjects under routine clinical care condi-
tions. Overall, seven studies were identified from
the published medical literature.

The clinicaltrials.gov search returned 60 study
summaries. Four studies met the study selection
criteria: the VOLUME Study (ClinicalTrials.gov
ID NCT00359801) [see table II for definition of
study acronyms], the ZODIAC Study (Chinical-
Trials.gov ID NCT00418171), the SCOT Large
Simple Safety Trial (ClinicalTrials.gov ID
NCT00447759), and the GiSAS pragmatic RCT
(ClinicalTrials.gov ID NCT01052389), (44.49.5053)
The ZODIAC Study had already been identified
in the medical literature search. Of the 60 studies
identified, 56 were excluded because the identi-

© 2011 Adis Data Information BV. All rights reserved.

fied search term referred to something other than
the study design or procedures (e.g. ‘simple blind’,
‘simple verbal scale’, ‘simplified treatment’) [n = 34]
or did not include safety as the primary endpoint
(n=22).

Table Il. Study acronyms

 

COSMIC Comparative Outcomes Study of Metformin
Intervention Versus Conventional Approach
Study

GiSAS Aripiprazolo, Olanzapina e Aloperidolo nel
trattamento a lungo termine della schizofrenia
(aripiprazole, olanazpine and haloperidol in
the long-term treatment of schizophrenia)

HYPREN Hypertension under Prazosin and Enalapril
Study

PAIN Paracetamol, Aspirin and Ibuprofen New
Tolerability Study

SCOT/SCOTLSSS Scottish Large Simple Safety Study

SMART Saimeterol Multicenter Asthma Research
Trial

VOLUME Exubera Large Simple Trial to Evaluate Long-
Term Pulmonary and Cardiovascular Safety

ZODIAC Ziprasidone Observational Study of Cardiac

Outcomes

 

Drug Saf 2071; 34 (10)

PX187-0007

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 8 of 22

806

Reynolds et al.

 

Two studies?40] known to the authors were
not identified in the published medical literature
search or in the ClinicalTrials.gov registry, and
only one study™®! of four potential LSTsl#857->7!
identified by the survey of drug safety experts met
the study selection criteria. None of these studies
were indexed using the broad search terms we
used to describe LSTs. Upon further review, we
discovered that the terms to which they were in-
dexed were very general. In order to have re-
trieved these studies we would have had to use a
search strategy retrieving more than 60000 ab-
stracts for review. Finally, all four studies were
conducted or began enrolment prior to initiation
of the ClinicalTrials.gov registry, therefore we
did not expect them to be catalogued there.

In summary, a total of 13 LSTs were identified
for analysis through the published medical litera-
ture, ClinicalTrials.gov registry, survey of drug
experts and prior knowledge of the authors.

5. Comparison of Design Characteristics
of the LSTs

The design elements of the 13 studies are
summarized in table II.

Upon review of these studies, we found they
spanned a period of about 20 years, were con-
ducted in multiple disease areas, and evaluated
drugs and vaccines or treatment strategies (treat-
ment duration, type, or dose and number of
vaccine injections). Two trials, SCOT and GiSAS,
are ongoing.>°°3] Three trials were conducted
to examine the safety of prescription and over-
the-counter NSAIDs,/°-4!°° two among patients
being treated for diabetes mellitus!#°*?! and three
to assess the safety of atypical antipsychotics for
patients with schizophrenia.44>3) Only one
study used placebo added to usual care as the
comparator.(48! Most of the trials (n=9) enrolled
patients from general or community practice
sites,40-44,46-48.50,531 although four studies were
conducted in hospitals.2%45°!52] Two studies
tested the safety of health interventions among
paediatric patients,40.471

Nine studies recruited and enrolled patients
from one country only,894!49-48.52,531 whereas
four studies,'43-49° which had large actual or

© 2011 Adis Data Information BV. All rights reserved.

intended sample sizes, included sites from multi-
ple countries. The actual or intended sample sizes
of all studies ranged from just over 100 patients
to more than 80000 randomized patients. One
study, VOLUME, |"! intended to enrol sites from
more than 20 countries but did not reach its tar-
get sample size because of the market withdrawal
of one of the study drugs, inhaled insulin, for
commercial reasons. Despite having enrolled
more than 25 000 patients, the SMART trial also
terminated early. The primary outcome event
rate was lower than expected and revised esti-
mates of the sample size were approximately
60000 patients.!**! A direct relationship between
the sample size of the trial and the number of
countries participating was not evident.

The primary safety endpoint for each study
ranged from outcomes that required scale or in-
strument measurement during the course of the
study, such as a persistent decline in pulmonary
function (spirometry)!**! and tardive dyskinesia
(symptom scales)!4°! to ‘hard’ events such as
death. |43.48.°0] The majority of studies used broad
inclusion criteria, had few procedures required and
allowed flexible dosing. Inclusion in the studies
was primarily determined by clinical opinion, Le.
the physician’s interpretation of the drug’s ap-
proved labelling with minimal or no additional
exclusion criteria. Except for the COSMIC,¢
Pediatric Vaccine,!47] and Latent TB!) studies,
the primary analysis for the LSTs was ITT. These
analyses included patients in the analysable pop-
ulation even if they discontinued or switched
their assigned treatment. Although information
was lacking from some studies, we found that in
most studies patients were followed for periods
that exceeded 30 days after last trial visit. This is
in contrast to the approach typically used in
many clinical trials where outcome follow-up
ends 30 days after the last visit.

6. Results and Conclusions of the
Completed LSTs

Each study’s rationale, main objective, primary
results and conclusions are presented in table IV.
The data collection method(s) used to obtain in-
formation about study endpoints, the duration of

Drug Saf 2011; 34 0)

PX187-0008

 
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 9 of 22

Case 3

807

Large Simple Trials in Post-Approval Safety Research

6000-281Xd

 

 

abed jxau panuyjuog
1 se)(vO0Z)
Apnis
BISaUIsAq
(sjeydsoy sooyoAsdiyue aaipre | pue
- Zs - - - a * - - at €) lze1g O61 peordAs auidezueiQ uN auidezue|Q
(soquao
6bZ) COKE!
“puro
‘AreBuny
"EDEAO|S
‘erueWwOY
‘Aeninuin
‘qiodeBug
‘Buoy Buofy
‘eisAerey
‘Baloy
*pueyeul
‘ueMWIe
‘Nad ‘BUD
OW ZL ‘eunuabry
uiyy Ayeyow — WEN ‘ZB u's Ler-ee](Z002)
64 - A - s - - - t Sploins-uoN, ‘uapemsg Ore et auldezueiQ = euopiseidiz 9-200¢ OVIGOZ
JUDAS BSIBAPe sabesop 910 78
queoyuBis pequosaid (poe
9uo jse9} orAoes|Aja0e)
ye ya sjuaqed (sdd unidse itivl(6664)
BA A - - - - - a ~  jouowodold  goLt) eouel4 2298 PUP jOWROOBIed ugjoudnq| 8-L66L Nivd
awospuds
s,aAoy
Jo sixejAydeue
‘ainyres feual tor(S66 L)
aynoe ‘Buipsaiq (Sd pue . Apnyg
ID ainoe JO} suUBIOUVEIpeed (usydoutweyeor) uayoidnq|
- - - - ~ - - s ~- uorezieydsor sezt) sn e614 v8 jowrRyeoR Jed usjoidnq| £- 1664 ouTeIPad
yuawyeady
$0 p sui
uo uoisuajodAy
oewojduAs (speydsoy Ise L661)
- - - s* = - - ~ a jo souapiou; 101) Aueuued OLeL UISOZBld ludeyeuy UN N3YdAH
jean (suoyeBysaau! (pepuajur)
quowyeay -0} ppauinbas pamoye B00 Jo/pue says jo fenjoe
uo -jUajU! SHSIAGUJO Seinpecoid Buisop suoeoipew uoisnjoul sogoeid = jeqzy (s}}ulodpus = ‘ou) saujunoa 10ZiS payonpuco
aul] ad Jed yuanbayuy eI §=aqixayj Ue YWOOUCD peoiq jeiaue6h -uado Arewud  Buyedjowed ajdwes uosyedwo0o Brup Apnys Jeok qre(A) Apras

 

 

poyjow onAjeuy

sojsuaereys LS

gjuawieja uBIsap Apmis

ayep Bunsod aofspeu_yeotuyg 10 uoMeoGnd Jo weed Aq yulodpus Ajayes Arewud eB yy (S1S79) seu) ajduis eye] “yp a1qeL

34 (10)

:

Drug Saf 2011

© 2011 Adis Data Information BV. All rights reserved.
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 10 of 22

Case 3

Reynolds et al.

808

0100-Z81Xd

 

 

 

abed jxau penuguog
afeos sjoayo
SsuBape 1 teg)(6002)
Aq painseaw paBueyoun Asda\dy
se qure;dwioo (sjeydsoy Adesauy Joy saibayeng
- s - - - - - - - jO SI 2) SPUBLOYIEN LEE anuguog Adeseyy isnipy s-2007e judWeaI |
(sojuyo
ai peseq
~jeydsoy 6)
yUsAe asieape =: BIqey Ipnes 1 tg(8002)
po ¢ opei6 ‘epeueo (uidwrey) Apnis
+ - a - - s A - yz 40 Kousnbesy ‘Weg ve PIZeIUOS| woidweyiy L-v002 aL waye’y
uyeap
JBINISBAOIPIeD
‘ayONS
jeyey-uou
“TW Jeye}-u0U Jo
apsodwos 10}
uoneziendsoy (SdIVSN
Jo yyeap BANOSI@S Z-XOD
JO a0UaLNDOO eWUEq yOu '3"!) SOIVSN u fosi(Z002)
BA A A A “ - - A - isil4 ‘pueyoog (000 91~) feuoyipesL qixoajaQ BHujohuo-go0z Loos
aulyjaseq Wo (saujueo
%0z Bulpseaxe 02) SN
‘Aga Ul euloap ‘yA ‘Auewiad (o0es) area u fev)(9002)
af - - - + a, + - - WUBISISIOdg ‘USPEMS S86L  sajeqeip jens, Bieqnxy 6-900¢ SWMIOA
ssouatiadxa
Bujuayearuy
~3y1) ‘payejas
~Aoyendsas (seus area ayeo
pue Ayeyow E919 Wo} jensn-aayeyur yensn +Jeyeuu!
peyejer = suoyeByseaui = (00009) asop-palajew = asop-payajyow tevi(9002)
- - - - - - - + - —_ ~Aroyesidsayy gLe1) Sn SSE 90 BIA OGadR|q BIA |O1a}aWUIeS £00¢-9661 LYVWS
1 z»i(9002)
Apmg
(eyo) seuSiy soiBayeus
10 9.0% fo 18A94 (SUB OITeIpeed OUdXWAGH BUIDOBA uoyeulooe A,
rs 6f - - WN - As a - jo souspioul §=—_ 6 BE) SOUR HSLZ 410 DOOVLNAd OVAVXSH YN ouyeIpad
S]UBA BSJBApe
snoues
JBUIO JO
s!soplor O98} (papiodas ales snyyjoul J Top)(S00Z)
+ > Z s A as - - - 40 BOUSP[OU] 3ON) SN 0006 sajeqeip jensr) UWLORS/| YN SIWSOD
pleat (suoyeBuseau! (papuayul)
quawyeasy -O} ppaunbay pamojye —_,B149]119 JO/PUB SAYS Jo jenjoe
UO -WWAJU SUSIAOUIO Seinpssoid Bulsop suoleoipaw uoismpoul aoyoeid = jaqe| (s)julodpus = ‘ou) saljunoo 1921S poyjonpuos
awn sed Jed juenbsyur JEUWIUILU «= BiqIxXa]} jUeLLUODUOD peoiq jeuoueh -usedo Arewd Buyedioued ajdwes uosuedwoo 6rip Apmis seek gelA) Apnis

 

 

powew ondjeuy

sonsuayoeseys 1S7

sjuewaje uBisap Apmis

POD “Hl SIGEL

34 (10)

Drug Saf 2011

© 2011 Adis Data Information BV. All rights reserved.
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 11 of 22

Large Simple Trials in Post-Approval Safety Research

809

 

 

 

 

 

” .
gle 5 2
£l& E &
o1t oa Ps >

o 2
eee 5
Soe «& 8
els24 8 2
q)/aGQets =

#2 8
go <
a5 @
@¢ g
€5 &
ES S 3

a

% @

5% 2

goo @
Eos ~
29°03 €
zs S
eae S €
® 8
az g
638 a
=U S o
za E
es Q
#2 9
EBD 5
gge 3
§ 98 s
6 Es Ss =
c <
2% o
aeet a
Ss 2 od 2
gece 2
Bs ss S 3
2
21g 8 Ss
2195 2
Sle g =
e|a & =
gL Oa S 3
$ ®
OT] 2
53 #
Elo &
n)as €
alo 8 Ss 5

va) 2

2 £
= Ea Q
2 eo wo 2
= 522 |2
2s OS 6s oO
g 2 Bes |S 2
£3 foc |o Sg
=
ao O€£f @& 5 &

& . on
o88e = gg
E225) Bo ie 5 8
SBZcCRICL EE WIG = 2
ely 215 38 Bio 5 3
SESRZIMN ER LIS 5
See Bis Sela <¢ Bo
eSGSTPFE REC 6 8
8.2/9 9 @ O/C =
ass ele oaos “oO

ae
= Oo =

3 o g¢

2 — > o ®
Qa..68 CEm oa ww a
Peele |2 88
§aaS][e 2B 22
# 83
5 ges
- ~B
5 2s 2 E@R
2 ae 24 ESE
g © 3G O-FEES
2. ¢ 2 5 Fu. §& B
& og 2 9 Fog €
3 of =~ 6 <£ 6 ©
85389
>a © Bw
o GEp2 rec
g 3 Se2s536
2 y aS 2 BEG
6 g ®%28 5S
S. 5 SPELS 3
3 6 Sos et
s 2 BSae23
6 < ga 5 2
fsa lis
D 2 =e OH = a
¢ OxH# OF. Ss
‘oO ~ Fs $5 68
3 D OF Deg
2 < DO 6 & BR
0 3 9 Sade gan 2
Elia io Cnr GO'E SD
ola ¢ 2 so Zs oe
ole;ee 8 ol G6 gy S &
= fol 7? nN Sr BZB%°B Ee

o yo eo2e2e wo

O 7s SoH a4 88

2 | Qa ~ €S2e0 sb

Eoin a C% S#s ts

o |oi= om =£ooeEs 3B

= |j>s zo Ona a3 k&n

213/38 BS

BE 161% oN e207 Ow

© 2013 Adis Data Information BV. All rights reserved.

g Secondary analysis.

h_ Study identified by ClinicalTrials.gov search.

hexavalent

=hepatitis B vaccine; HEXAVAC

general practitioners; HBVAXPRO

cyclooxygenase; FEV,=forced expiratory volume in 1 second; Gi= gastrointestinal; GPs
vaccine for diphtheria, tetanus, acellular pertussis, inactivated poliomyelitis, hepatitis B and haemophilus influenza type b conjugate vaccine; Ml=myocardial infarction; NA

COX=

not

combination vaccine for diphtheria, tetanus, acellular pertussis, inactivated poliomyelitis and haemophilus influenza

= not reported; OTC = over-the-counter; PENTACOQ
tardive dyskinesia; Y indicated met criteria; ~ indicates did not meet criteria.

applicable; NR

tuberculosis; TD=

type b; TB

 

follow-up and the percentage of participants’ loss
to follow-up are also reported in table IV.

Table IV indicates there are similarities across
the studies, particularly in the reasons cited for
conducting the study. The objective of each study
was to address clinical uncertainty about the safe
use of a health intervention. Six studies were post-
approval commitments to the FDA or an EU
regulatory agency to study the real-world safety
of a medicine or vaccine after its approval and
launch onto the market or following the emer-
gence of safety concerns postmarketing.[4346>°!
In every study, the authors noted there was in-
sufficient or no data available on the real-world
safety of the interventions they were studying.
Many investigators also reported that reliable
estimates of the background incidence of the
endpoint(s) were unavailable. When estimates of
incidence were reported, they were typically in-
ferred from phase III trials or spontaneous report-
ing rates for medicines in the same class!*?.40.43.461
but in a couple of cases were based on real-world
information because the medicine was already
marketed.!4159 Ten[39-44,46-49.51,52] of the 11 com-
pleted studies noted power calculations for the
study, reporting the event rate or sample size need-
ed to detect a statistically significant difference
between treatment arms. Eleven studies, based on
the available information, were designed as su-
periority trials.29-47,50-53] Two studies, VOLUME
and SMART, used a non-inferiority design [48.471

All studies addressed an important clinical and
public health question. Every completed study
provided results that meaningfully addressed
the investigators’ original objectives and were
relevant to clinical decision making. Even
VOLUME and SMART, which were stopped early
and were under-powered, provided relevant de-
scriptive and comparative data, respectively.4°-49]
In the majority of studies, the absence of an in-
crease in safety events associated with the use of
the study intervention provided support for the
safe use of a new medication or treatment strategy
as an equivalent therapeutic option.B9-4446.47,5
In the TB Study,&" the findings led to a con-
sidered re-evaluation of the safety of the standard
of care for treatment of latent TB and a call for
further research on the comparative efficacy

Drug Saf 2011; 34 (10)

PX187-0011

 
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 12 of 22

Case 3

Reynolds et al.

810

c+00-Z8bXd

 

 

abed jxau panuguog

JBONPS1 19A9} DLO pesn
A[UOWWOO YM paredwiod uayM SEeWOdjNO
SNOULSS INO} 10} UOHEZIeydsoyY Jo YSU PSsesoU!
Uy peyeloosse jou usjoidna! Jo 9sn WH9}-YOUS
sewoojno Arewid oyioads-asneo unoj ou}

JO} YSU peseasoul yUROWIUBIs & JO BOUSPIAS ON
Ajeanoadse: ‘%, pue

%6'O 918M seyes su} sdnoi6 Guo} pue Bus
uajoidnq! ay} 10g pue % 1 sem ayes ay} ‘dnoub
jowuejeoesed au} U! UAUP|IYO 410} ‘JUeLUjOIUS
Buimojo} ow auj ul yeydsoy e 0} paywpe

310M %1 “Apnys A-24g Suunp sujeap 0197

4ayo0[g-2
pasn Ajepim & UeY} JaMoy SI jUdeTeus JONqIYU!
FOV ou} yum payeioosse uoIsuajOdAY Jo ysSIY
ursozeid YM poyes.y) sjusied Huowe

uey} |udepeus uM payee} sjuaHed ul pevuesqo
uoisuajodAy oewojdwAs ssaj AyeonsTels
uoisus}odAy syes9pow

peoueliedxe ‘Ajaagosdsal ‘(%1°EL ‘0°8 1D %96)
EOL Pue (%2'9 ‘Ze 1D %S6) %L"p pue ‘h

p uO uo!IsUua}OdAY aJeAes paouaadxa pesodxe
ulsozeud 40 (% zp ‘GL 1D %S6) %9"E SA
pasodxe jdejeua jo (%S"L ‘LO 10 %S6) %9°0

ajqeyreae
uaYyM Sp100el
feoipew ‘Arewuwns
eBseyosip jeydsoy
‘yoda ueisAyd

Joureyaoesed

UUM payee} Bsouy

UM pasedwoo uayM
peyeagja ase uajosdnaq!
YIM payee] sjuayed
Buowe suoipuds s,cAoy
40 ‘sixejAydeue ‘aunyres
jeuas aynoe ‘Buipaaigq |5
aynoe JO} uoezeydsoy
jo soyer i ayeByseau]

ulsozeid 0} [Udeyeue 40}
uoisuajodAy onewojydwAs
jo souapioul aredwio5

uonduoseaid Aq

Ajuo ajqepreae si ueyoudnq!
ouyeipsed sous ‘A\WaAes
Aq papunojuoo eq pjnom
Apnys yeuoeniasqo

ue yey} Weau09

Jo esneoaq pasodoid
Apnys peziwopuey
“sixejAydeue pue ainyrey
Jeuas aynoe ‘Buipeaiq 15
aynoe Buipnjour ‘suojoees
Snouas yng e121 YM
payeroosse aq 0} peyodel
SCIVSN ‘suNnpe uy

OLO a1gelreae

sI ‘(uaydourwejeoe)
joweyaorsed

*UBIPIIYO Ul JOABY JO}
CIVSN pesn Ajepim Jayjo
aus “uoyduosaid yBnosy,
aqeyeae Ajuo ‘eyep
Ajayes pay jo esneoeq
‘IBAQMOY SUSIP[IYO

Ul J9AQ} BONA O} YOASN
Aq peaocidde uayoidng|

$10H Aoeoyje ul Spr OF
%ZL wos paBues judeyeue
UM payeez} asou; Buowe
uolsuajodAy jo souapou;
Ayayes jo syeuy

payjosjyu09 [jam ‘aBue] oN
Ajuo jeydsoy

Ul payemul ag JueW}eaI,
yeU} PuswWW00eI
ssiousebe ArojyeinGey
SIOUGIU! AOVY WM
squared 4HO jo juawyee]
aaljounlpe saye peyoda
uolsuajodAy jo aseg

fov(S661) Apmg
uajoldnq] onyeIped

tee} L66L) NAYdAH

 

suo[snjouod pue synseu Aons

‘aJpeuuogsenb
JO MOIAI9}UI
auoydaja} Aq pode:
\> Ow ueiprenbjuaeg
(Jayealayy
dn-moyo}
yeuondo jualussasse
O MZ) PL ueoiskud
a(%)
dn-moyjo} uolyeinp POUJEW UONDS]|O9
0} SsO7] dn-moyjo4 eyep swoojno

aanosiqg

aeuoyes pue punoibyoeg

ofA) Apmis

 

sje} ajduuis abse] payejdwioo sy} Jo suoisnjouos pue synsei ‘ejeuoNeYy “AL SIqeL

©2011 Adis Data Information BV. All rights reserved.

34 (10)

Drug Saf 2011
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 13 of 22

Case 3

811

Large Simple Trials in Post-Approval Safety Research

€100-Z8bXd

 

 

oBed jxau panuyuoyD

GL UM
payemosse aq 0} Ajay] ssa] S| ouIdezUeICO
dno. juswyees} yeordA} auy 10} %Z°9) pue

auidezurjo 10} %E"z SEM CI, Jo souasad oy.

asn puom-jeal ul auldezuejo

0} aAHelas AYWEYOW [eploins-uoU Jo YSU payeadye
ue UM payeloosse Jou sem auopiseidiz

yeu} punoy Apnis ou} ‘UaWyeSss] auUOpISedIZ
yum uoneBuojold 01.0 Jo YS UMOUY aly atIdseq
sesfyjeue AyARISUaS pUe

Arepuooes snosewinu ul pawuyuos sem Huipuy
SIUL “(BEL ‘9Z'0 1D %G6) ZOE SEM ASH @ANelad
day ‘suldezuRlO 10} O60 pue suOpIseidiz

40} 6°90 sem Adesayjooeueyd Buneniu jo

A | uryym Ayevow epioins-uou Jo eouspioul ey_L

UJB9DUOD JO SI SJUBAD | JO YSU But
uaym uondo oRnadesay} auy-Jsuy @ JOU SI ULIdsy
(%8"9 pue %1"Z) ULIdse 40 (4%E"E

pue %¢€'g) jowejeoesed YM Ue; (Ajaanoedsal
‘%9°¢ Pue %p) uajosdnq! yw jusnbay

$$3] oJam Uled JeUILUOPGe PUB SJUBAS JD [BIOL
“uuidse ueU} peye19jo] seyeq Aqueoyubis

alam YO jowesoRed oO} yUajeainbs
Ajyeonsyeys sem usjosdngy -%S*7}. joweyeoesed
pue %2°e4 uayoudna! ‘%2e4 uLidse

OJOM S}USAS BSIBAPe JUBOYIUBIS jo sayey

juawssesse
ystGojoyoAsd

abl ow 6g 4o ysuyeIyoASY

- e9qereae
UuayM saoIpu|

yyeoq jeuoyen

pue spooei
jeolpaw ‘saewLuns
oBreyosip jeydsoy

o0L> AL ‘yoda. ueoisAyd

pues Areip

L> MA |. e ul yoda quened

ouidezueRjo uM payee}
BsSOUy UBYY SoNOYoASdyUe
qeardAy yyim poyee.y

asou; Buowe uoWwWOo
JOU CL fl BUILIE}Eq

auidezuejo

yum pesedwoo ueym

Ow gs. UUM AypeLoU
aploins-uou jo aye Jaybiy
2 UM payeloosse SI
SUOPISEICIZ }1 SUILUIB}Eq

jowejaoered

pue uajoidnar ‘uvidse 0}
pazimopues esou) Suowe
Juana esuaape jueoyiubis
uo jse9| Fe YIM SjuaTTEd
jo uotodoid aredwio9

CG je6iewe-juewyeol}
Buidojaaap jo ysu enuuy
enfuo}

pue yjnow sy} Auejnoned
‘Apo Ou} Jo SJUBWOAOL
yeuuouge pue pides uayo
‘ALBJUNJOAUI SBAJOAU! GL

WGd SN pue vd
YSIPEMS O} JUSLUPWUWOD
jeaoudde-jsodg

UMOLDUN S| S}UBAS

AQ snouas 40 yyeap

jo ySU pue uoeBuojod
OLD ayeiapow

usemjeq diysuonea.

ay} ing Yep usppns pue
sel Aue JejnoUeA
sonpul Oo} jeRUdjod

au} sey uonebuojoid
O10 jueoyUbIS
sonoyoAsdiyue

JaUJO YIM paredwio0s
uaym Ajayesopow

JEAISJUE DLO Buy

sBuojoid ‘eiuaiydoziyos
791} 0] pesn ‘suopiseidiz

joueyeoesed

yy peredwo0o

usym siesn uajoidnat
BHuowe samo] pue

suasn (poe ayAayes|Ajaoe)
uuidse Buowe seyBiy

aq 0} puno} sem syusAa
[2 JO SU ‘SeIpNs Swos U]
Spee apis |D Jo souspioul
yBiy e uum payeoosse
are ASuL “sHuye UM
sjuatyed JO} Jal[a1 apiaoid
0} pasn Ajepim SGIVSN

tsri(v00Z) Apmis
BISeUpsAg sAIpIe L
pue suidezue|o

trr-er(Z00%) OVIGOZ

te (666L) NIVd

 

SUOISN}OUOD pue synse Apnys

a(%)
dn-mojjo} ©
0} sso"7]

uolyeinp
dn-mojjo4

pouyeut uoRVa}}oo
Byep eu09jnO

eaqoelgO

afeuojes pue punosbyoeg

e(A) Apris
PIUOD “AL SIGEL

34 (10)

:

Drug Saf 2011

© 2011 Adis Data Information BV. All rights reserved.
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 14 of 22

Case 3

Reynolds et al.

812

vL00-Z81-Xd

 

 

abed jxau panuyuog

jusW[OlUe MO|s puke siskpeue LWSyU!
wolj s6ulpuy Jo asneoceq peyeuruus} Apns

SaUlDdeA omy Bulsn usYM yeu} O} JelILWIS
si AyoluaBoyoeal aulooea UONosful-ajbuls
OUdXVAGH Puke DOOW.LNAd YIM ueLy

Jeyeai6 Jou SEM OVAYXAH UNM JeybIY 10 9.07
JO J8AQ} JO BoUSPIOU! aU} ‘SUOOS[U] SUIODeA
ay} Buimoyjoy spoued p-¢ pourquuoo eu} Buung

snyjew sejeqeip ¢ adAy 10} sjuawuyed}

JOJO UM e[qesedwod sem UILUOPeY\

JeHWwWIS Ose eam UOeZIeHdsoY

pue Ayjeyow esneo-|ty ‘dno6 ereo-jensn oy}
Buowe (%2°Z1 ‘G6 10 %S6) %O'LL pue dnb
UJWUOJJAU OY} Huowe (% LLL ‘9°6 10 %S6)
BOL UNM ‘sdnosB usemyeq Jes aJam SAYS
poapoda: sisopioe a10R| JO Saseo 0187

So>

OL

s>

(M82)
ows yoda yuayey

auoydaja} yBnoiy}

JB}BWOWEY}
awoy Buisn pode.
pe ueiplendjuaed

SMOIAIQ}Ul
auoyds|e}

Jo uosiad-ul yBnowuy

AL yoda juayey

payejas-Aroyeuidse
JO BQUaLINDDO poulquuOD

(OdXVAGH)

aUIDoeA g sieEds}H

pue (OOOVLNad)
aulooea quayeaejued YIM
suonoalul sa (OWAVXAH)
BUIZOBA JUSTEAXBY

jo uojoalui ajbuis

UM (7eyOeu) JayBIY JO
Dob JO J9AdJ JO BOUEPIOU]

ase
yensn JO UIWWOpeLU UM
payee.) sjuayed onaqeip
JO SUSAS BSeApe SNOLES
JayjO JO sisopioe ONO]

jo souepioUl aredwiog

aye] ayy ul Guruuiieq
‘yorwesel feuoleAlesqQ
VINA 24} 0} JUSLUFIWIWUOS
feaoidde-jsod vy

saseasip ajqejuaasid
SULDOBA 0} OND

Apiquow ul uoRONpa e 0}
spe} aBesenoo peseeouy
eaBeisac0o

aseasou! pue sajnpsyos
uoneziunuuul Apjduuis
Aauy asneoag ajqeiajaid
ale SBUIDORA JUSTeARINYY

VG Su} 0} JUaWWULOD
jeaoidde-jsod y

saipnjs Hoyoo

pure [eu] peziuopuel
sisAjeue-eyaw &

pue selpnys yeuOHeAIESgO
Ul ULUOJJSW YIM
payeroosse sisopioe o10e|
jo soda 018Z 0} (suedh
-uosiad 000 OOL/E) MOT
yaya ssejo spiuenbiq

2 aq 0} peaaijaq

31 BulAp sjuaied pajpaye
jo jyey 0} dn wy synsal
yeu] uoMIpUOD SNoLeS
‘arel @ ‘SISOPIOR NOB]
soyouoAsdque

peordAy yim

paredwios uaym %9'Z O}
% |, Wosj aouSp|OUl Ue YM
‘UOWILUOD SSO} SEM CL
yeu} papodsi auidezuejo
ojoyoAsdyue yeoidAye
MOU BUY] JO SBIPNIS

%B PUB %p usemjeq

aq 0} poyoda: sjuawyee}
jeoidAy yo suesn Huowe

ter}(900Z) LYVINS

tzr1(9002)
Apnyg saisayeys
UOHEUIOIeA OLyeIPed

tax)(S002) DINSOD

 

suOIsn}oUdd puke syinsei ApMS

q(%)
dn-mojjo}
0] sso]

uoneinp
dn-mojjo-4

poyjew u0}991}09
eyep awoojng

eagoefqo

ajeuolyes pue punosbyoeg

(A) Apnis
PIUCD “AL SIGeL

Drug Saf 2011; 34 (10)

© 2011 Adis Data Information BV. All rights reserved.
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 15 of 22

Case 3

813

SL00-Z81LXd

 

abed jxau penuyuoy)

dnoi6 payee.j-pezeuos|

8y} Ul SMIVedey peonpul-Hrup ul asealoul
JUBOIPUBIS Sy} 0} B]qeINquHe sem sousiEyip
SUL “Uldidureyu uM pizeruos! Buueduioa
UaYM S]UdAd SSIOAPe p40 € epeJB 10) (OVO'O=d

(pizeuos}
jo OWG SA UdIdUue yu
jo Ow p) suoneinp

Jayes pue eLOUS
JO} peau B S| a19y
smyeday psonput-Brup
UM payeloosse useq sey
Adesayy ayy pue “anemoy

 

Drug Saf 2011; 34 (10)

 

Large Simple Trials in Post-Approval Safety Research

'%'O- ‘%S- 1D %G6) E'S SousLEyIP 4SIY qusWweol] JUBWE9I} JUBJOYIP *%0S Inoge ae sayed
sishjeue Wieju) pouuesd uo yum sBrup omy jo sjuaAe uone|duiog ‘Adesouy
B JO MSIAB S.QIISC Jo esnedeq juaed say Buipuedep asieape » Jo ¢ apelB jo PIZEIUOSI JO OWS SI trg)(8002)
QY} JO JUeUUjOIUa Jaye Ag ynoqe peddojs Apmis oG~ OW 6 10 + yoda uenishud Aduenbay suj asedwiog =: 1G.) JO} ued JO PuepuRiS Apnis gi yuaye]
Vda pue
WIN 84} OF JUaLUYLULWOD
jeaoidde-jsod y
sdno.6 juewyee} gonoeid peoluljo
usemjeq sooUaJayID jnsOUIUeEW AjyeoruIO pyom-jeal ul Ajayes
OU 818M aJay} ‘esBAQ “JUIOdpua Avewud ouy Areuownd wua}-s36u0|
JO UOIUYSp joso}oud yeulGuo au) Bursn dnoib ayenjeas 0; paubisap
Joyeseduio0d ayy ul sjoaiqns ym pesedwoo Ow SE sem Apnjs ay) ‘(uoe|eyul
dnoi6 uljnsui pereyur au ul sayBiy sem auljesegq ynoge BIA) UOHezystuWUpe UlINSUI
Wwoly 407 Burlpssoxe ' Ay ul auljoep yusjsisued ye Ayes JO 9]NOJ jaAOU SU} USAID
28 psoueedxe oym syslqns jo saquinu au popua awuesBod
pewuoped aq pynos BHurysa} sisoyjodAy Apnys {H] eseud ayy ur uonOUNy
JeWuo} ou pue sjOaye eBue] peyedionueun ‘preys Apnis euljeseg Woy Aseuousyjnd uy seuyoap
Aue jo aouasqe ay} ul jujodpue Arewiud ye papusju! %0z Bulpeeoxe 'AZ-+ SICISJaAe. ‘fPeLUS UM
SU] SSOIDPe 0} JoMOd JUSIOYNSU! PeY ApNys ay_L poe Ag yoda ueiisAud Ul GUIJDSP wS}sIsi9g payeloosse uljnsul payeyy| ier(9002) INMOA
JOJUOS BLULYSE JO} JUBIOUINS Jou sue
BSdy] UBYM ‘SPIOJB}SONIPION payeyu! 0} Adeisyy
aaqippe ue se AU pasn aq pynoyus syqv1
JOUIO JO jOJeJewWTes yeuy yseGGns sHurpul4
SHSIA Ga peyefes-euujse Ayyepou
aJOW pue suljeseg ye AYUSAes aseesip Jayeo16 BUWLySe Peseaioul YIM
sey osyje dnosiqns siyy joiayowuyes 0} posodxa peyeposse aie sygy)
SUBDOWY UPSLsy Ul SJUBAD VSoU] JO seal! oqeoe;d Jaujaum Ajurepaoun
0} anp souRequut payeoipur sesAjeue dnoiBgns JO JOBJOWTES UM poyeol} suyeap poyejas-ewiujse
(Ive'St ‘Sek 10 %S6] Ley (uoHe|qUsA jeolUByooW ul esealoU! Ue YM
dy) sulesp payeje:-ewyjse pure ([Ly'y ‘90°L ajqeyiene pue uolegnyul payejoosse si (joangre
1D %G6] 91-2 YY) sujeep poyeje-Auoyeuidsa: ul UusyM Sp100e1 se pouyep) ssousuedxe ‘fo18}OUd} ‘jousajoNdos!
eseaioul JUROWIUBIS ‘|felus aASMoOY 'alU09}NO feydsoy ‘seyeoyipso Bulusyealyy-ayy ‘payejas = “B'9) sysiuoBe-"g payeyul
psuiquioos Arewuud ul soUdJayIP [eONSIES ON uyeap ‘smaluaqul -fuoyesdses pue syyeap =: JO. 9S yEU} PUNO} ‘SOOGL
@l%)
dn-moyoy uoneinp pouyatw uooa]jo09
suoisnjouoo pue synsei Apmis 0} SSO] dn-moyjo4 Byep swoo;NO aagoalgg  ayeuonei pue punosbyoeg 2(A) Annis

 

PIUCD “Al SIGeL

© 2011 Adis Data Information BV. All rights reserved.
 

16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 16 of 22

Case 3

Reynolds et al.

814

 

9100-Z81Xd

 

"BISAUDISAD SAIDIEL = QL {S]UAe SSIBANE SNOLaS =SaAYS {ISL OANEIA1= YY (Spe) Pa|]O.JUOD PeZILWOPUBI=SLOY ‘JEMUS}Ul $0 Pa}au09=91H ‘gq adAj eZzuaNyUt sndowsey
pue sijeAworod pareajoeu ‘sissnued sejnjeoe ‘snueye} ‘eYaUIYdIP 10} SUIOORA UONEUIQUIOD = DODVW.LNAd “Ja]UN09-ey}-18A0=9.L0 ‘Aoueby syonpolg Jedlpay= Wd} ‘uooeyul
sIso[noseqn} JUsye| = |G ‘sisiuobe-2q uoyesaueb -piryy Buyoe-Huo] = sya@y7 ‘eursoen ayeBnluco q adAy ezuenyul snydoweey pue g synedey ‘smeAwoyod peyeayoeul ‘sissnued
JRINIIBoe ‘snueys) ‘eUaUUCIP 10} EUIDDeA JUSTeEAeXEU = OVAVXAH [euroea g synedsy=OUdXVAGH ‘feuNsejuiosse= 95 ‘puooes | ur awinjon Aloyeuidxe peooj="aga -Aousby
seulipeyy ueedoing= ying Uewuedep Aousbiewe=q_q ‘pieog Buyoyuow Ajeyes ereq=gINSG “eINOSeACIPIeO=AD ‘aunjey Weey dUOIYO=y4HO ‘shrup ondejidejue=sqay

“%9zZ SEM dn-moTOJ 0} Sso| ‘pasojo Apnis au) ewiR OU} Ty “APMs aU} WO4y MepUYM PUR ayedioned saBu0|
OU 0} paploap Ajayerpawuwi syuajed jo Jequunu fejuelsans e ulNsul peyeyu! jo FEMe:pUYIM aU} JO JUsLUBOUNOUUE ayy Jay “APNS By} JO os1NOD ayy HuLINp %g> sem dn-mojjoj 0} SSO] P

‘siaded pousiqnd ul peyode sainBy Buisn payeynojeg 9

“pSaMo}[o} aq 0} anuNUOS Aa} se Buo| se ‘UOHeoIpew Apnys panuyguoosip evey oyM syuaied apnjoul jou seop ayeLUNse dn-mojl[oj 0} sso7] “e|qeyeae
ave (xepuy uyEEG eUOHeN *A'!) BYEP eULODINO Jeu OU CUM 10} JO ‘(s)ORJUOD syeUJeye Huipnjout ‘peyoejuoS oq 0} BIGeUN a1eM OUM ‘UASUOD PeUIOJU! PEAOWa! OYM sjuaHed g

*suAuoioe Apnys fo SUOHIULap JO} |] aIqepeesg e

 

sawoojno pspodel-juayed Jeyegq

0} spea] Adeiay) jo juaunsnipe ue ‘sjusyed
Pe}]0.jUOD-SINZIVS Ul eoUSJINO@! BuNZIVS

JO ySH ajqyssod ayidsap yeu} pepnyouos siouNny
dnoi6 uojuasssqul

OY} 104 (GO' *88"0 ID %S6) PEL SEM
Sjure|dwio0o Ul 9SBSJ9EP JO YH oy} ‘Ow / Jay

pizeluost Jo yey) uM UloIdweyy jo Aoeoyya out
areduuco 0} Apmys ajeos-a6e] © 104 Yeo suoyINY
Adesauy

pIzeluOs! PrepUR]s UL] dIxojedey ssa] aq AewW
UIdLUeJU UM yusLUyead} yeU] ysebEns synsay

¢>

Ou Z

(Adesay} yueuno ureyureu

sa Adesayy youms/asop

afueys) seiieyeas

JUSWUyC9] JUDIOYIP

om} Burdojduue uayM

ajeos sjooye apis Aq

painsesw se yurejdwuos jo

uodas juayed Si ul uoONpa eredwog

peyoums

SI JUSSI] AUT

JO/pue peonpe: s] esop
Adesdyyy yuauNS UsyM
spsye epis ul asealoep
® SAeY S]UIe|dwW0D alsAes
0} ayesapow Hurousuedxa
sjusyed pebeuew

]18M ft eurW9}9Gg
saunzias Jo soueuNoe!

0} pes] osye Aew

Ng sjoaye apis esonpal
Aew sqay jo jusuysnipy
UOWIWIOD ale

SG3V 0} snp spayje aplg
SUONIPUOD s1eO SUBNO!
Jepun Ayorxojoyedey

$s9] pue UOlJe;dwo0o
Jayeq UM peyeisosse

SI uloIdurejyu yey} Puno}
SaIpms [eucipenlasgo om}
pue ‘Ajayes pue Aoeoyje
UI PIZIUOSI 0} JEYILWIS
UIDIGWeYLI PUNO} JEU}

QUO :payU] Si UII
uo aunyeloy] POYsHgNd
(uiduseju)

uidwejn Ajrep jo oul

SI sAHeWale aqisneld
Ajuo au; ‘suewibaz

tzg)(6002)
Asdaidy 404
saibeyes jowyees |

 

suoIsnjouoo pue synse. ApS

q(%)
dn-mojjo}
0} SSO

uoyeinp
dn-moyjo4

pouyeaw UONEIjo9

eyep ew00jnO aagosiqo

ajeuoljes pue punosbyoeg

(A) Apnis
PIO “Al SIGeL

Drug Saf 2011; 34 (10)

© 2011 Adis Data Information BV. All ights reserved.
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 17 of 22

Large Simple Trials in Post-Approval Safety Research

815

 

and safety of the first- and second-line treat-
ments, [60]

The studies varied in two notable ways: the
duration of follow-up and the percentage of
patients lost to follow-up. In the four short-
duration studies,2%4!.47] where follow-up ranged
from 1 day to 1 month, loss to follow-up was
minimal. Longer duration studies had greater
attrition 4746485!) Patients with schizophrenia
and asthma were the most difficult groups to
follow.[43-48] In studies where patients were ran-
domized to a medicine and were followed for
longer than 1 month, we found a range in ad-
herence to the treatment under study versus the
comparator: 90% versus 77% in COSMIC,|*4
64% versus 73% in ZODIAC,3! 89% versus 95%
in the Tardive Dyskinesia Study;!**! 73% versus
72% in SMART;'] and 78% versus 60% in the
TB Study.5° Concern about the bias introduced
by discontinuation of study medications, and
thus the validity of ITT analyses, may explain
why person-time analyses, where rates for on-
treatment periods are calculated and compared,
were performed in many studies. For example,
despite having higher than expected adherence
rates for the patient populations being studied,
both ZODIAC and the TB studies reported re-
sults from person-time analyses.?:>° These on-
treatment analyses are also potentially biased,
however. They are subject to the same biases as a
non-randomized study and, thus, require adjust-
ment for potential confounders.

Although most studies successfully addressed
their research objectives, challenges complicating
the interpretation of the findings from safety
LSTs were noted, including low event rates, het-
erogeneous effects within the study population,
lengthy enrolment periods and study durations,
and the use of concomitant medications. Despite
the large sample size of many of the LSTs, the
absolute number of events reported in studies was
often not very large, particularly if death was
the outcome. For example, in the Pediatric Ibu-
profen Study, despite its large size, the investiga-
tors note they could not exclude serious events
occurring at a rate <1/10000.!4°l The COSMIC
Study did not observe any cases of lactic acidosis,
which was its primary regulatory purpose.!*4

© 2011 Adis Data information BV. All rights reserved.

In ZODIAC,) even a ‘hard’ outcome such as
sudden death was still infrequent enough that the
study was designed and powered to detect dif-
ferences in non-suicide mortality, despite being
conducted in a patient population known to have
a higher rate of cardiovascular events than
the general population. A lower than ex-
pected event rate in the SMART trial led to a
re-calculation of its required sample size to
60 000 patients, double the initially intended size.
Furthermore, the SMART trial’s finding that
African Americans were at a higher risk of res-
piratory and asthma-related events, likely due to
genetic or behavioural factors, highlights the
problems of conducting a LST where treatment
effects vary within or across the study pop-
ulation.!48] When an investigator expects sub-
group differences, the LST design is likely not the
preferred study option.?4761

The length of the study, particularly as it re-
lates to the evolving benefit-risk balance of the
medicines under study, and allowance of con-
comitant medication use may complicate imter-
pretation of study results. During the course of
the ZODIAC Study, concerns were raised about
the potential for antipsychotics to be associated
with the development of diabetes and metabolic
syndrome. Although this eventually resulted in
class labelling for atypical antipsychotics, physi-
cian perception that there were differential risks
among antipsychotics was anecdotally cited as
a reason for decreased enrolment at investiga-
tor sites. Finally, in the Pediatric Vaccination
Study,47] the authors noted that parents in
France commonly use prophylactic antipyretics
to prevent fever after vaccination. Since the study
was meant to be reflective of real-world practice,
the investigators did not prevent their use. In-
stead, they tried to distinguish between curative
and preventative use of fever reducers in post hoc
analyses, This challenge highlights the difficulty
of estimating the incidence of outcomes if the
definition of the endpoint (in this case fever) is
preventable through other interventions used in
real-world practice. However, from a pragmatic
perspective this is acceptable, particularly if it
means that the intervention as it is actually used,
with other medicines, is safe.

Drug Saf 2011; 34 (10)

PX187-0017

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 18 of 22

816

Reynolds et al.

 

7. Conclusions

Very few completed or ongoing LSTs evalu-
ating safety outcomes as a primary endpoint were
identified in our review. Among those that have
been conducted, we found that their design elements
were similar over time. Three LSTs evaluated the
safety of prescription or non-prescription NSAIDs.
This is likely due to regulatory and public health
concerns about their safety given their wide-
spread use. Although the LST design may be
most appropriate when studying ‘hard’ outcomes
such as death or hospitalization, we found that
researchers also used the design to compare ‘soft’
outcomes (e.g. incidence of physician reported
symptomatic hypotension and patient reported
complaints) or outcomes that require regular
measurement (e.g. pulmonary function). This
finding was unexpected since the seminal litera-
ture on the use of LSTs for examining the ther-
apeutic or preventative effects of an intervention
suggest they are best suited to studying ‘hard’
outcomes to avoid assessment and reporting
bias.4-26l Other unexpected differences we noted
were the use of person-time on treatment secondary
analyses, which result in potentially biased com-
parisons between treatment groups (i.e. because
participants discontinue their medications for
reasons that may be related to potential outcomes),
and sample sizes that were smaller than thou-
sands of patients.

The results of the search demonstrate that
there is significant variation in the terms used to
describe LSTs or denote the intent to minimize
interference with routine care. Despite potential
differences in nomenclature, we hypothesized
that the intent of ‘simple’ or ‘practical’ trials would
be the same: to minimize random error by using a
large sample size, to distribute known and un-
known confounders across baseline treatment
groups by randomization, and to preserve rou-
tine care and maximize generalizability of find-
ings by following patients using observational
methods. This was found to be true, although the
earlier studies indicated a tendency toward the
use of elements associated with a controlled
clinical trial (e.g. double-blinds) whereas more
recent LSTs had the most characteristics asso-

© 2011 Adis Data Information BV. All rights reserved.

ciated with observational epidemiology. None-
theless, consistent with our selection criteria, all
LSTs included in this review utilized observa-
tional methods of follow-up, but did so with
varying degrees of intervention to meet the study
objectives, primarily in the form of scheduled
visits or required laboratory and diagnostic tests.
For example, to permit analytic comparison
across treatment groups, the VOLUME Study
required more intervention (e.g. requirement for
spirometry among inhaled insulin and usual dia-
betes care users to make valid comparisons of
pulmonary safety) despite its interference with
usual care (i.e. usual diabetes care does not routinely
include pulmonary function tests).49] ZODIAC,
on the other hand, evaluated only mortality and
hospitalization rates, and the study protocol did
not mandate interventions post-randomization.42.3]

A good LST has been defined as one that asks
an important public health question and does so
reliably.2461 Comparison of the LSTs’ original
objectives with their results indicates that the
design yields important clinical insights. These
studies’ findings have provided data critical to
evidence-based comparisons of treatments as used
in the real-world and, in some cases, led to the re-
evaluation of medical practice.5°°l Despite the
success of these studies, it is unreasonable to ex-
pect the findings of an LST to always result in
changes to guidelines on clinical practice or policy
decisions. Rigorous safety evaluation typically
requires critical interpretation of results from
multiple sources, and the results of a single safety
LST may not be sufficient to immediately alter
medical practice.

Finally, while medication adherence in these
studies was relatively high it was different by
treatment arm in some studies. ITT analyses are
most valid when there is maximum, and equal,
adherence to the assigned study medication across
treatment arms. Bias as a result of non-adherence
is a justifiable concern for any randomized study,
including LSTs. When appreciable non-adherence
occurs, and is non-differential, the true effect will
be underestimated by ITT. In a safety LST this
would result in a bias toward the null, decreasing
the likelihood of observing an adverse effect of
a medicine. Furthermore, if non-adherence is

Drug Saf 2011; 34 (10)

PX187-0018

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 19 of 22

Large Simple Trials in Post-Approval Safety Research

817

 

differential, then despite randomization, both the
ITT and person-time analyses will be biased, re-
quiring adjustment for confounders. In these
analyses, because patients choose to discontinue
or switch medicines for unknown reasons, the
benefits of randomization are lost and the groups
being compared can no longer be assumed to
have an equal distribution of known and un-
known confounders. Research on how to address
non-compliance in randomized studies with ob-
servational follow-up is growing; for example,
one recently published study has described the
use of inverse probability weighting to adjust for
incomplete adherence to assigned treatment.!*!
The finding that LSTs are rarely used to eval-
uate safety endpoints may be due to a lack of
experience with the design among drug safety
professionals but it is more likely a result of the
operational, financial and scientific hurdles of
implementing the design. Substantial resources
are required to accrue large sample sizes, collect
multiple forms of outcome data, manage hun-
dreds of participating investigators and sites, and
ensure appropriate scientific and ethical over-
sight. The lack of research infrastructure for
conducting research at sites or with physicians
inexperienced with randomized trials, including
the complex regulations governing interventional
study implementation and prohibitive financial
costs, have been described previously as barriers
to conducting LSTs studying efficacy.!%-64] This
complexity suggests that the design might be
more accurately described as a ‘simplified’ rather
than a ‘simple’ trial. Efforts have been made to
simplify LSTs by recruiting patients using elec-
tronic healthcare databases, as is being done in
SCOT with the Scottish Medicines Monitor-
ing Unit (MEMO) database,5°! but others have
found that patient recruitment in this way was
not practical.!°5! Financial considerations are also
important. Twelve of the LSTs identified in this
review were funded by the pharmaceutical or con-
sumer products industry,29°°>2.°3] six of which
were identified as post-approval commitments to
the FDA or an EU regulatory agency,!4346-°0
Whether there is a lack of interest in funding from
public research institutes or a societal expectation
that costs of researching the safety of health in-

© 2011 Adis Data Information BV. All rights reserved.

terventions should be borne by private industry is
unclear.

Lesko and Mitchell, in their overview of
lessons learned from the Pediatric Ibuprofen
Study, point out that a simple testable safety
hypothesis, a motivated patient and physician
population, and the ability to follow-up patients
to assess outcomes are critical to the feasibility of
LSTs for safety.!°] Many other factors influence
whether a LST is feasible. For example, evaluat-
ing differences in very rare (e.g. Steven’s Johnson
Syndrome) or long latency (e.g. cancer induction)
outcomes are not practical with the LST design.
Even hard outcomes such as death are difficult to
study in a randomized study if the incidence of
the outcome is low or the observed rate in the
study is lower than expected when initial sample
size calculations are performed. Because the de-
sign uses randomization, an appropriate compara-
tor acceptable to physicians and patients is also a
critical factor in the success of a LST. Equipoise
must exist, and ifa new medication or vaccine has
a real or perceived benefit over available treat-
ments, the LST design will not be feasible. The
lack of equipoise may also become a challenge in
situations where the study enrolment period is
very lengthy. As knowledge of the benefits and
risks of treatments evolve, leading to less clinical
uncertainty about the type of patients that might
benefit from a particular study medication, in-
vestigators may find it increasingly difficult to
enrol patients.

The: scientific question underlying a safety
LST must be relevant clinically and of interest to
physicians practicing in private and community
health settings. It is inclusion of those sites that
make the findings generalizable. Interestingly, stud-
ies that seek to compare the general safety profile
of medicines or vaccines, in lieu of a specific re-
search hypothesis for which the study is powered,
do seem to be feasible. Three studies4>557] ex-
cluded from our review because they collected
and compared all serious adverse events rather
than a' pre-defined safety endpoint, were able to
successfully enrol many patients. Based on our
review, there is insufficient evidence to restrict the
design to studies with short-term follow-up or to
patient populations with lower rates of therapy

Drug Saf 2011; 34 (10)

PX187-0019

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 20 of 22

818

Reynolds et al.

 

discontinuation. Finally, data collection directly
from patients, rather than physicians, is not ne-
cessarily a barrier either, as the PAIN Study
demonstrated, [67,1

While the LST is potentially a design to study
the safety of any health intervention, its use with
novel medicines, vaccines, diagnostics and bio-
logics is likely to be limited. The feature of ran-
domization alone limits its application, since in
some disease areas there may be no logical or
ethical comparator (i.e. first-in-class medicine or
vaccine, rare diseases, oncology). Biopharma-
ceutical development is increasingly focused on
smaller indicated patient populations. This will
result in insufficient exposure to reach the re-
quired event rate or, when feasible, it may take
too long to accrue exposure to be acceptable to
decision makers. Even in situations where the
prevalence of a condition is much greater (e.g.
schizophrenia or asthma) it may take many years
to accrue the necessary patient population, which
to some may be too long to address important
safety questions.!°7! Regardless of how the design
is used in the future, well designed observational
studies, whether they involve primary data col-
lection or use secondary data sources such as
large, electronic healthcare databases, will con-
tinue to be an important and, in some cases, the
only resource to investigate many post-approval
safety questions.

Despite the challenges of using the LST design
for comparative safety evaluation, it is partic-
ularly suited to research questions in which con-
founding by indication or severity is likely to be
pronounced and difficult to measure or control,
but where assessment under routine care is im-
portant for decision making. LST designs are
similar to observational studies in that they can,
in principle, be effectively used to study the safety
of health interventions in patient populations
not typically exposed in clinical trials, such as the
elderly, very young or those with multiple co-
morbidities; determine if physicians. prescribe
according to their interpretation of the product
label or clinical experience; and understand the
safety of a health intervention as it is used with
multiple concomitant prescriptions or over-the-
counter medications under routine medical care.

© 2011 Adis Data Information BV, All rights reserved.

With the increasing demand for real-world evi-
dence to guide public health and clinical deci-
sions, the design’s advantages and disadvantages
for future comparative safety research should be
carefully considered by researchers.

Acknowledgements

Robert Reynolds, Joanna Lem and Nicolle Gatto are
employed by Pfizer, Inc. Sybil Eng is a former employee of
Pfizer. All authors are shareholders of Pfizer. Pfizer has
sponsored two LSTs described in this article (ZODIAC and
VOLUME) and has funded the SCOT Study through an
Investigator-Initiated Research (IRR) grant. Robert Reynolds
and Sybil Eng represented Pfizer during open meeting sessions
of the external ZODIAC Scientific Steering Committee and
Data Safety Monitoring Board. Nicolle Gatto represented
Pfizer during open meeting sessions of the external VOLUME
Scientific Steering and Data Monitoring Committees and pre-
viously represented Pfizer as a non-voting observer during open
meetings of the independent SCOT Executive Steering Com-
mittee. The views expressed are those of the authors and are not
necessarily those of Pfizer. The authors thank the drug safety
experts who responded to the query regarding safety LSTs.

References
1. Tufts Center for the Study of Drug Development. Tufts
impact report. Boston (MA): Tufts Center for the Study of
Drug Development, 2008 Jul/Aug

. US Food and Drug Administration. Report to congress:
report on postmarketing studies. Washington, DC: US
Food and Drug Administration, 2002

3. Schneeweiss S, Avorn J. A review of uses of health care uti-
lization databases for epidemiologic research on ther-
apeutics. J Clin Epidemiol 2004; 58: 323-37

4. Sobel RE, Reynolds RF. Integrating evidence from multiple
sources to evaluate post-approval safety: an example of
sildenafil citrate and cardiovascular events. Curr Med Res
Opin 2008; 24 (7): 1861-8

5. Reynolds RF, Glasser DB, Dieck GS. A view from industry.
In: Strom BL, editor. Pharmacoepidemiology. 4th ed. West
Sussex: John Wiley & Sons Ltd, 2005: 77-101

6. Brewer T, Colditz GA. Postmarketing surveillance and ad-
verse drug reactions: current perspectives and future needs.
JAMA 1999 Mar 3; 281 (9): 824-9

7. Kaitin KI. The new drug approvals of 1999, 2000, and 2001:
drug development trends a decade after passage of the
Prescription Drug User Fee Act of 1992. Drug Inf J 2003;
37: 357-71

8. Csizmadi I, Collet JP, Boivin JF. Bias and confounding in
pharmacoepidemiology. In: Strom BL, editor. Pharmiaco-
epidemiology. 4th ed. West Sussex: John Wiley & Sons Ltd,
2005: 791-809

9. D’Agostino Jr RB, D’Agostino Sr RB. Estimating treatment
effects using observational data. JAMA 2007; 297 (3): 314-6

10. Walker A. Confounding by indication. Epidemiology 1996;
7: 335-6

No

Drug Saf 2011; 34 (10)

PX187-0020

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 21 of 22

Large Simple Trials in Post-Approval Safety Research

819

 

i.

12.

13.

19.

20.

21.

22.

23.

24.

25.

27.

Joffe MM. Confounding by indication: the case of calcium
channel blockers. Pharmacoepidemiol Drug Saf 2000; 9
(1): 37-41

Kizer JR, Kimmel SE. Epidemiologic review of the calcium
channel blocker drugs. Arch Intern Med 2001; 161: 1145-58

Ahdieh L, Gange SJ, Greenblatt R, et al. Selection by in-
dication of potent antiretroviral therapy use in a large co-

hort of women infected with human immunodeficiency
virus. Am J Epidemiol 2000; 152 (10): 923-33

. Garrett J, Lanes S, Kolbe J. Risk of severe life threatening

asthma and beta agonist type: an example of confounding
by severity. Thorax 1996; 51: 1093-9

. DunnN, White I, Freemantle S, et al. The role of prescribing

and referral bias in studies of the association between third
generation oral contraceptives and increased risk of throm-
boembolism. Pharmacoepidemiol Drug Saf 1998; 7: 3-14

. Blais L, Ernst P, Suissa S. Confounding by indication and

channeling over time: the risks of B.-agonists. Am J Epi-
demiol 1996; 144 (12): 1161-9

. LaPorte J, Ibanez L, Vidal X, et al. Upper gastrointestinal

bleeding associated with the use of NSAIDs: newer versus
older agents. Drug Saf 2004; 27: 411-20

. Mamdani M, Rochon P, Juurlink D, et al. Observational

study of upper gastrointestinal haemorrhage in elderly
patients given selective cyclo-oxygenase-2 inhibitors or
conventional non-steroidal! anti-inflammatory drugs. BMJ
2002; 325: 624-9

Vandenbroucke JP, Helmerhorst FM, Bloemenkamp
KWM, et al. Third-generation oral contraceptive and deep
venous thrombosis: from epidemiologic controversy to new
insight in coagulation. Am J Obstet Gynecol 1997; 177:
887-91

Walker AM. Newer oral contraceptives and the risk of ve-
nous thromboembolism. Contraception 1998; 57: 169-81

Wolfe F, Flowers N, Burke T, et al. Increase in lifetime ad-
verse drug reactions, service utilization, and disease sever-
ity among patients who will start COX-2 specific inhibitors:
quantitative assessment of channeling bias and confound-
ing by indication in 6689 patients with rheumatoid arthritis
and osteoarthritis. J Rheumatol 2002; 29: 1015-22

Avorn J. In defense of pharmacoepidemiology: embracing
the ying and yang of drug research. N Engl J Med 2007; 357
(22): 2219-21

Madre LK, Califf RM, Reynolds RF, et al. Views from
academia, industry, and regulatory agencies. In: Strom BL,
Kimmel SE, editors. Textbook of pharmacoepidemiology.
West Sussex: John Wiley & Sons, Ltd, 2006: 63-88

Yusuf S, Collins R, Peto R. Why do we need some large,
simple randomized trials? Stat Med 1984; 3: 409-20

Buring JE, Hennekens CH. The contribution of large, simple
trials to prevention research. Prey Med 1994; 23: 595-8

26. Peto R, Collins R, Gray R. Large-scale randomized evi-

dence: large, simple trials and overviews of trials. J Clin
Epidemiol 1995; 48 (1): 23-40

Tunis SR, Stryer DB, Clancy CM. Practical clinical trials:
increasing the value of clinical research for decision making
in clinical and health policy. JAMA 2005; 290 (12): 1624-32

. ISIS-1 Group. Randomised trial of intravenous atenolol

among 16027 cases of suspected acute myocardial infare-
tion: ISIS-1. Lancet 1986; IT (8498): 57-66

© 2011 Adis Data Information BV. All rights reserved.

29.

30.

31.

32.

33.

34.

35.

36.

37.

38,

39.

40.

41.

42.

43.

44,

ISIS-2 Group. Randomised trial of intravenous streptoki-
nase, oral, aspirin, both, or neither among 17 187 cases of
suspected acute myocardial infarction: ISIS-2. Lancet
1988; IT (8607): 349-60

ISIS-3 Group. A ramdomised comparison streptokinase vs
tissue plasminogen activator vs anistreplase and of aspirin
plus heparin vs aspirin alone among 41,299 cases of sus-
pected acute myocardial infarction. Lancet 1992; 339: 753-70

ISIS-4 Group. A randomised factorial trial assessing early
oral captopril, oral mononitrate, and intravenous magne-
sium sulphate in 58050 patients with suspected acute
myocardial infarction. Lancet 1995; 345: 669-82

Steering Committee of the Physicians Health Study Research
Group. Final report on the aspirin component of the ongoing
physicians’ heath study. N Engl J Med 1989; 321 (3): 129-35

Smart Study Group. CD4+ count-guided interruption of
antiretroviral treatment. N Engl J Med 2006; 355 (22):
2283-96

Hasford J. Drug risk assessment: a case for large trials with
lean protocols. Pharmacoepidemiol Drug Saf 1994; 3: 321-7

Mitchell AA, Lesko SM. When a randomized controlled
trial is needed to assess drug safety: the case of paediatric
ibuprofen. Drug Saf 1995; 13: 15-24

US Food and Drug Administration. Guidance for industry:
premarketing risk assessment. Washington, DC: US Food
and Drug Administration, 2005

Committee on the Assessment of the US Drug Safety Sys-
tem, Board on Population Health and Public Health
Practice. Baciu A, Stratton K, Burke SP, editors. The fu-
ture of drug safety. Washington, DC: The National Aca-
demies Press, 2007

Gillen JE, Tse T, Ide NC, et al. Design, implementation and
management of a web-based data entry system for Clin-
icalTrials.gov. Stud Health Technol Inform 2004; 107:
1466-70

Hasford J, Bussman WD, Delius W, et al. First dose hypo-
tension with enalapril and prazosin in congestive heart
failure. Int J Cardiol 1991; 31: 287-94

Lesko SM, Mitchell AA. An assessment of the safety of pe-
diatric ibuprofen, a practitioner-based randomized clinical
trial. JAMA 1995; 273 (12): 929-33

Moore N, Vanganse E, Le Parc J-M, et al. The PAIN study:
paracetamol, aspirin and ibuprofen new tolerability study:
a large-scale, randomised clinical trial comparing the tol-
erability of aspirin, ibuprofen and paracetamol for short-
term analgesia. Clin Drug Invest 1999; 18 (2): 89-98

Strom BL, Faich GA, Reynolds RF, et al. The Ziprasidone
Observational Study of Cardiac Outcomes (ZODIAC):
design and baseline characteristics. J Clin Psychiatry 2008;
69: 114-21

Strom BL, Eng SM, Faich G, et al. Comparative mortality
associated with ziprasidone and olanzapine in real-world
use among 18,154 patients with schizophrenia: the Zipra-
sidone Observational Study of Cardiac Outcomes (ZO-
DIAC). Am J Psychiatry 2010; 168: 193-201

Pfizer. Large simple trial (LST) of cardiovascular safety of
ziprasidone and olanzapine (ZODIAC) [ClinicalTrials.gov
identifier NCT00418171]. US National Institutes of
Health, ClinicalTrials.gov [online]. Available from URL:
http://www.clinicaltrials.gov [Accessed 2011 Jan]

Drug Saf 2071; 34 (10)

PX187-0021

 
Case 3:16-md-02691-RS Document 1003-13 Filed 11/05/19 Page 22 of 22

 

820 Reynolds et al.
45, MariJJ, Lima M, Costa AN, et al. The prevalence of tardive 56. Lauterbach M, Martins IP, Castro-Caldas A, et al. Neurological
dyskinesia after a nine month naturalistic randomized trial outcomes in children with and without amalgam-related mer-
comparing olanzapine with conventional treatment for cury exposure: seven years of longitudinal observations in a
schizophrenia and related disorders. Eur Arch Psychiatry randomized trial. J Am Dent Assoc 2008; 139: 138-45
Clin NeuroSci 2004; 254: 356-61 57. Castle W, Fuller R, Hall J, et al. Serevent nationwide sur-
46. Cryer DR, Nicholas SP, Henry DH, et al. Comparative veillance study: comparison of salmeterol with salbutamol
outcomes study of metformin intervention versus conven- in asthmatic patients who require regular bronchodilator
tional approach: the COSMIC Approach Study. Diabetes treatment. BMJ 1993; 306: 1034-7
Care 2005; 28 (3): 539-43 58. Faich GA, Morganroth J, Whitehouse AB, et al. Clinical
47. Reinert P, Fiquet A, Thomas S, et al., on behalf of the experience with moxifloxacin in patients with respiratory
HEXALIS Study Group. Fever as a marker of reactogenicity tract infections. Ann Pharmacother 2004; 38: 749-54
of an acellular pertussis-containing hexavalent vaccine 59, Ashraf E, Ford L, Geetha R, et al. Safety profile of ibuprofen
(HEXAVAC) ina large-scale, open, randomized safety study suspension in young children. Inflammopharmacology 1999;
in healthy French infants. Hum Vaccin 2006; 5: 215-21 7: 219-25
48, Nelson HS, Weiss ST, Bleecker ER, et al. The salmeterol 60. Blumberg HM. Needed: new and better tools to combat latent
multicenter asthma research trial: a comparison of usual tuberculosis infection. Ann Intern Med 2008; 149: 761-3
pharmacotherapy for asthma or usual pharmacotherapy 61. Brown S. Excess mortality of schi .
190. . . y of schizophrenia: a meta-
plus salmeterol. Chest 2006; 129: 15-26 analysis. Br J Psychiatry 1997; 171: 502-8
49. Pfizer. Exubera large simple trial to evaluate long-term pul- 62. Toh §, Hernandez-Diaz S, Lo Sati
; : wt . . - , Logan R, et al. Estimating ab-
monary and cardiovascular safety (VOLUME) [Clinical solute risks in the presence of non-adherence: an applica-
Trials.gov identifier NCT00359801]. US National Institutes tion to a follow-up study with baseline randomization.
of Health, ClinicalTrials.gov [online]. Available from URL: Epidemiology 2010; 21: 528-39
http: clinicaltrials.gov [A 2011 J eo ;
nttpr//www clinicalitials.gov [Accessed 2011 Jan} 63. Yusuf S, Mehta SR, Diaz R, et al. Challenges in the conduct
50. University of Dundee. The standard care versus celecoxib of large simple trials of important generic questions in
outcome trial (SCOTLSSS) ; [ClinicalTrials.gov identi- resource-poor settings. Am Heart J 2004; 148: 1068-78
fier NCT00447759]. US National Institutes of Health, 64. Kean D. Gellar N. Yusuf § LL \ af h
ClinicalTrials.gov [online]. Available from URL: http:// . OrG tH Co trol Clin ret “3003: 24: 316.268 rom the
www.clinicaltrials.gov [Accessed 2011 Jan] : nal. : Ontrot Cin ma 8 2000, 2% ~ .
51. Menzies D, Long R, Trajman A, et al. Adverse events with 65. Moss Gs Diefeman JP, Stricker BC, a a A fandomized
4 months of rifampin therapy or 9 months of isoniazid tie ot su av m ain te ane ice an t 4 quanly or u
therapy for latent tuberculosis infection. Ann Intern Med patient recruitment in Fouling consuita‘ion was not prac-
2008: 149: 689-97 tical. J Clin Epidemiol 2006; 59: 497-502
52. Uijl SG, Uiterwaal CSPM, Aldenkamp AP, et al. Adjustment © Lesko SM, Allen M. The use of randomized controlled trials
: : vp. s : : : : for pharmacoepidemiology studies. In: Strom BL, editor.
of treatment increases quality of life in patients with epilepsy: : . : :
: 5 now : Pharmacoepidemiology. 4th ed. West Sussex: John Wiley
a randomized controlled pragmatic trial. Eur J Neurol 2009; Sons Ltd, 2005: 599-610
16: 1173-7 & Sons Ltd, 2009: 599-
53. Mario Negri Institute for Pharmacological Research. Pragmatic 67. Moore N, Charlesworth “ Van Sanse E, et al. isk factors
RCT comparing aripiprazole, olanzapine and haloperidol PAIN stud, oOhas in ana Oe SiC i Drug Saf200: s en the
in the treatment of schizophrenia (GiSAS) [Clinical study. Pharmacoepidemiol Drug Saf 2003; 12: 601-10
Trials.gov identifier NCT01052389]. US National Institutes 68. Van Ganse E, Jones JK, Moore N, et al. A large simple
of Health, ClinicalTrials.gov [online]. Available from URL: clinical trial prototype for assessment of OTC drug effects
http://www.clinicaltrials.gov [Accessed 2011 Jan] se patient reported data. Pharmacoepidemiol Drug Saf
54. Hawkey C, Kahan A, Steinbruck K, et al. Gastrointestinal > ° . . .
tolerability of meloxicam compared to diclofenac in os- 69. Stroup TS. What can large simple trials do for psychiatry?
teoarthritis patients. Br J Rheumatol 1998; 37: 937-45 Am J Psychiatry 2011; 168: 2-4
55. Dequeker J, Hawkey C, Kahan A, et al. Improvement in

gastrointestinal tolerability of the selective cyclooxygenase
(COX)-2 inhibitor, meloxicam, compared with piroxicam:
results of the Safety and Efficacy Large-Scale Evaluation of
Cox-Inhibiting Therapies (SELECT) trial in osteoarthritis.
Br J Rheumatol 1998; 37: 946-51

© 2011 Adis Data Information BV. All rights reserved,

 

Correspondence: Dr Robert F. Reynolds, ScD, Department of
Epidemiology, Pfizer, Inc., 235 E 42nd St, MS 150/3/04, New
York, NY 10017, USA.

E-mail: robert.reynolds@pfizer.com

Drug Saf 2011; 34 (10)

PX187-0022

 
